PER CURIAM.
By way of a timely notice of appeal, the appellant challenges the trial court’s summary denial of his motion to correct illegal sentence, filed pursuant to Florida Rule of Criminal Procedure 3.800(a). The appellant claims that he is entitled to be resen-tenced because he was sentenced pursuant to the 1995 guidelines, which have since been declared to be unconstitutional. See Heggs v. State, 759 So.2d 620 (Fla.2000). However, to have standing to raise a Heggs claim, the appellant’s offense must have occurred “on or after October 1,1995, and before May 24, 1997.” See Trapp v. State, 760 So.2d 924, 928 (Fla.2000)(emphasis added). The appellant’s offense date of May 24, 1997, falls outside this window period. Accordingly, the trial court’s summary denial of the appellant’s motion is affirmed.
AFFIRMED.
BOOTH, WEBSTER and LEWIS, JJ., concur.